office_of_chief_counsel internal_revenue_service memorandum number release date cc psi --------------- posts-104049-13 uilc date date to ---------------------------------------------------- small_business self-employed attn frederic j fernandez attorney from senior counsel branch passthroughs special industries third party communication none date of communication not applicable subject interaction of sec_108 and sec_469 of the internal_revenue_code this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue does a foreclosure on real_property subject_to recourse_debt comprising a taxpayer’s entire_interest in a passive or former_passive_activity qualify as a fully taxable disposition for purposes of sec_469 if the foreclosure triggers cancellation of indebtedness cod income that is excluded from gross_income under sec_108 conclusion a foreclosure on real_property subject_to recourse_debt comprising the taxpayer’s entire_interest in a passive or former_passive_activity is a fully taxable transaction for purposes of sec_1001 and sec_469 regardless of whether any cod income from the cancellation of recourse_debt is excluded under sec_108 thus the losses from the activity are treated as not from a passive_activity under sec_469 additionally these losses are not reduced by any excluded cod income under sec_108 facts in year a purchases real_property for dollar_figure and a finances the purchase with a recourse mortgage of dollar_figure a leases the property to a third party this rental posts-104049-13 activity is a passive_activity of a within the meaning of sec_469 and the real_property constitutes a’s entire_interest in the passive_activity a has no other passive activities the rental property accumulates net losses of dollar_figure over three years that are suspended under sec_469 and carried forward to year under sec_469 in year a defaults on the debt and the lender forecloses the mortgage the fair_market_value of the property at the time of foreclosure is dollar_figure a’s adjusted_basis in the property is dollar_figure and the remaining balance on the debt is dollar_figure at the time of the foreclosure also a is insolvent with liabilities exceeding assets by dollar_figure at the time of the foreclosure the mortgagee cancels the remaining dollar_figure debt after the foreclosure as a result a has dollar_figure gain on the foreclosure dollar_figure fmv - dollar_figure adjusted_basis and a has dollar_figure cod income dollar_figure debt - dollar_figure fmv that is excludable from gross_income under sec_108 law sec_61 of the code provides that gross_income includes gains derived from dealings in property sec_1_61-6 of the income_tax regulations provides that the specific rules for computing the amount of gain_or_loss from dealings in property under sec_61 are contained in sec_1001 and the regulations thereunder sec_1001 provides that gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-2 provides that except as provided in sec_1_1001-2 and the amount_realized from a sale_or_other_disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition sec_1_1001-2 provides that the amount_realized on a sale_or_other_disposition of property that secures a recourse_liability does not include amounts that are or would be if realized and recognized income from the discharge_of_indebtedness under sec_61 example under sec_1_1001-2 illustrates these rules as follows example in f transfers to a creditor an asset with a fair_market_value of dollar_figure and the creditor discharges dollar_figure of indebtedness for which f is personally liable the amount_realized on the disposition of the asset is its fair_market_value posts-104049-13 dollar_figure in addition f has income from the discharge_of_indebtedness of dollar_figure dollar_figure - dollar_figure sec_61 provides that gross_income includes income from the discharge_of_indebtedness see also u s v kirby lumber co 284_us_1 sec_108 provides in general that gross_income does not include any amount which but for sec_108 would be includible in gross_income by reason of the discharge in whole or in part of indebtedness_of_the_taxpayer if the discharge occurs when the taxpayer is insolvent sec_108 provides that in the case of a discharge to which sec_108 applies the amount excluded shall not exceed the amount by which the taxpayer is insolvent sec_108 provides that in general amounts excluded from gross_income under sec_108 b or c shall be applied to reduce certain tax_attributes of the taxpayer sec_108 provides that the taxpayer’s passive_activity_loss or credit carryover under sec_469 from the taxable_year of the discharge is a tax attribute subject_to reduction sec_108 provides that reductions to tax_attributes required by sec_108 are made after determination of tax for the year of discharge sec_469 provides that if for any taxable_year the taxpayer is described in sec_469 neither the passive_activity_loss nor the passive_activity_credit for the taxable_year shall be allowed sec_469 provides that except as otherwise provided in sec_469 any loss or credit from an activity which is disallowed under sec_469 shall be treated as a deduction or credit allocable to such activity in the next taxable_year sec_469 provides that for purposes of sec_469 the term passive_activity_loss means the amount if any by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for such year sec_469 provides that if during the taxable_year a taxpayer disposes of his entire_interest in any passive_activity or former_passive_activity the following rule shall apply if all gain_or_loss realized on such disposition is recognized the excess of i any loss from such activity for such taxable_year determined after the application of sec_469 over ii any net_income or gain for such taxable_year from all other passive activities determined after the application of sec_469 shall be treated as a loss which is not from a passive_activity posts-104049-13 analysis sec_469 requires a taxpayer to dispose_of his entire_interest in a passive_activity in a fully taxable transaction to an unrelated party in order for any disallowed suspended passive losses from that activity to be freed up and become deductible against non-passive income of the taxpayer sec_469 characterizes a fully taxable transaction as one in which all of the gain_or_loss realized on a disposition of a taxpayer’s entire_interest in an activity is recognized the statute does not provide any additional guidance on what constitutes a fully taxable disposition and there are no regulations providing any rules on this issue under sec_469 however the legislative_history for sec_469 provides helpful guidance the senate report accompanying the tax_reform_act_of_1986 states generally that when a taxpayer disposes of his entire_interest in a passive_activity the actual economic_gain_or_loss on his investment can be finally determined thus under the passive loss rule upon a fully taxable disposition any overall loss from the activity realized by the taxpayer is recognized and allowed against income whether active or passive_income this result is accomplished by triggering suspended losses upon disposition the reason for this rule is that prior to a disposition of a taxpayer’s interest it is difficult to determine whether there has actually been gain_or_loss with respect to the activity for example allowable deductions may exceed actual economic costs or may be exceeded by untaxed appreciation upon a taxable disposition net appreciation or depreciation with respect to the activity can be finally ascertained since the purpose of the disposition rule is to allow real economic losses of the taxpayer to be deducted credits which are not related to the measurement of such a loss are not specifically allowable by reason of a disposition the type of disposition that triggers full recognition of any loss from a passive_activity is a fully taxable disposition of the taxpayer’s entire_interest in the activity a fully taxable disposition generally includes a sale of the property to a third party at arm’s length and thus presumably for a price equal to its fair_market_value gain realized upon a transfer of an interest in a passive_activity generally is treated as passive and is first offset by the suspended losses from that activity this accomplishes the purpose of the rule to recognize net_income or loss with respect to the activity when it can be finally determined posts-104049-13 where the taxpayer transfers an interest in a passive_activity in a transaction which the form of ownership merely changes suspended losses generally are not allowed because the gain_or_loss he has realized with respect to the activity has not been finally determined such suspended losses are allowed however to the extent that any gain recognized on such a transfer together with other income from passive activities for the year exceeds losses from passive activities for the year special rules are provided for gifts death of a taxpayer and other circumstances in which the taxpayer becomes no longer subject_to the passive loss rule with respect to the activity the taxpayer must dispose_of his entire_interest in the activity in order to trigger the recognition of loss if he disposes of less than his entire_interest then the issue of ultimate economic_gain_or_loss on his investment in the activity remains unresolved a disposition of the taxpayer’s entire_interest involves a disposition of the taxpayer’s interest in all entities that are engaged in the activity and to the extent held in proprietorship form of all assets used or created in the activity if the taxpayer has adequate_records of the suspended losses that are allocable to that activity and includes in income the gain if any allocable to his entire_interest in the activity such losses are allowed in full upon the disposition s rep no pincite accordingly the legislative_history indicates that congress intended the term fully taxable transaction to refer to a transaction constituting a final disposition of all property used in a passive_activity that allows for a full accounting of all income gains and losses resulting from the ownership and use of such property in the activity over time while not explicit in either the statute or legislative_history it is generally understood that congress did not intend sec_469 to be a permanent loss disallowance provision rather taxpayers should be able to deduct net losses from a passive_activity at a time when the ultimate economic gains and losses derived from a passive_activity are finally ascertainable it is well established that a foreclosure is a sale_or_exchange for federal tax purposes from which a taxpayer realizes gain_or_loss see 311_us_504 99_tc_197 therefore a foreclosure qualifies as a fully taxable transaction for purposes of sec_1001 foreclosure is also a fully taxable transaction for purposes of sec_469 where the taxpayer no longer possesses after the foreclosure any remaining interest in the activity that generated the suspended passive losses in this case a realizes and recognizes at the time of the foreclosure all of the gains and losses that a will ever realize from the activity therefore a foreclosure on real_property comprising a’s entire_interest in a passive or former_passive_activity is a fully posts-104049-13 taxable transaction for purposes of sec_469 this result is not affected by whether or not the taxpayer also has cod income excludable from income under sec_108 based on the foregoing analysis taxpayer a has disposed of the property in a fully taxable transaction under sec_1001 and realizes and recognizes dollar_figure of gain on the foreclosure thus the transaction is a fully taxable transaction for purposes of sec_469 and the dollar_figure of suspended passive losses are treated as losses not from a passive_activity under sec_469 additionally taxpayer a may exclude the dollar_figure cod income from the cancellation of the recourse mortgage under sec_108 because a is insolvent to the extent of dollar_figure taxpayer a does not reduce the dollar_figure of non-passive losses by the dollar_figure cod income excludable under sec_108 under sec_108 any cod income from the taxable_year of the discharge reduces any passive_activity_loss and credit carryover of the taxpayer under sec_469 from the year of the discharge however under sec_108 reductions to tax_attributes required by sec_108 are made after determination of tax for the year of discharge in this case in determining taxpayer a’s tax for the year of the discharge all previously suspended losses under sec_469 are freed-up and fully allowable upon the taxable foreclosure therefore there are no remaining sec_469 suspended_loss carryovers that are reduced under section sec_108 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ---------------------- if you have any further questions
